Citation Nr: 1607896	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-35 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected left ankle disability.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left ankle disability.  

3.  Entitlement to a rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in October 2011; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in January 2014 when they were remanded for additional development.  A September 2014 rating decision granted an increased (10 percent) rating for the Veteran's left ankle disability, effective February 6, 2008.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the matter is characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected left ankle disability.  

2.  The preponderance of the evidence shows that the Veteran's right knee disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected left ankle disability.  
3.  The Veteran's left ankle disability is manifested by arthritis and no more than plantar flexion limited to 40 degrees, dorsiflexion limited to 15 degrees, even with pain and functional loss considered; ankylosis of the ankle is not shown or alleged.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, including as secondary to service-connected left ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.307, 3.309, 3.310 (2015).  

2.  Service connection for a right knee disability, including as secondary to service-connected left ankle disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.307, 3.309, 3.310 (2015).  

3.  An evaluation in excess of 10 percent is not warranted for the Veteran's left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, VA's duty to notify was satisfied by way of June 2008 and October 2008 letters that were sent prior to the initial RO decisions in these matters.  The letters informed him of what evidence was required to substantiate the claims, including secondary service connection, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The letters also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Regarding the Veteran's claim for an increased rating for his left ankle, in a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  June 2008 and October 2008 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also provided notice of the types of evidence necessary to establish a disability rating and effective date.  A September 2014 supplemental statement of the case readjudicated the matter after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

VA also has a duty to assist the Veteran in the development of his claims.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a VA examinations in February 2014 regarding the claims for service connection for a low back and right knee disability, and examinations regarding his claim for an increased rating for his left ankle in June 2008 and February 2014.  As the examinations were based on clinical evaluation of the Veteran and review of the claims folder, the Board finds that the examinations, cumulatively, are adequate for purposes of deciding his claims for service connection for a low back disability, a right knee disability, and for an increased rating for his left ankle disability, decided herein.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background and Analysis

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Low Back Disability - Service Connection Analysis

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis pertaining to a low back disability.  On March 1976 separation examination, the Veteran denied recurrent back pain, and the Veteran's spine was normal on clinical evaluation.  

Post-service treatment records include a December 2007 VA treatment record noting a history of lower back problems, and diagnosing degenerative joint disease of the low back.  In a March 2008 VA treatment record, the Veteran reported back pain for years with no known specific trauma or precipitating events; he related he felt his back pain was the result of his foot/ankle problems.  A September 2008 MRI of the lumbar spine revealed degenerative disc disease of the lumbosacral spine, most severe at the L4-L5 level.  

At the October 2011 video conference hearing, the Veteran testified that his left ankle disability resulted in an altered gait and caused his low back disability.  

On February 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no evidence of a back problem or complaint, and no evidence of a back injury in the service treatment records.  Review of the post-service treatment records revealed that his back problems began many years after his service separation.  The examiner also noted that there was no evidence in the Veteran's gait or posture to suggest his ankle causes unusual stresses on his back which would cause a secondary back problem or aggravate such a problem.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a low back disability.  Furthermore, there is no evidence of low back arthritis manifest in the first postservice year.  Moreover, there is no probative evidence that the Veteran's low back disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current low back disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his low back disability is secondary to his service-connected left ankle disability.  The only competent evidence in the record is that reflected in the February 2014 VA examination wherein it was opined that it was less likely than not the Veteran's low back disability was proximately due to or the result of the Veteran's service-connected condition (i.e., left ankle disability).  It was noted that the Veteran had a normal and unaltered gait, and there was no evidence in the Veteran's gait or posture to suggest his ankle causes unusual stresses on his back which would cause a secondary back problem or aggravate such a problem.  Such opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the Veteran's low back disability.  On this basis, the Board finds that the February 2014 VA examination is the most probative evidence of record, and is against the Veteran's claim for service connection for a low back disability.  

The weight of the competent medical evidence demonstrates that the Veteran's low back disability began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected left ankle disability.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Right Knee Disability - Service Connection Analysis

The Veteran's service treatment records note a complaint of right knee pain in August 1975, and x-rays were found to be normal.  He underwent physical therapy for his right knee in September 1975.  On March 1976 separation examination, the Veteran denied having or having had a "trick" or locked knee; the Veteran's lower extremities were normal on clinical evaluation.  

Post-service treatment records include a February 2008 VA treatment record noting the Veteran's complaint of knee pain.  October 2008 VA x-rays of the knees revealed tricompartment osteoarthritis of the bilateral knees.  

At the October 2011 video conference hearing, the Veteran testified that he injured his right knee when he injured his ankle during active service.  

On February 2014 VA examination, the examiner opined that it was less likely than not that the Veteran's right knee disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no evidence of a significant right knee injury or a recurring problem with the right knee.  There was a single episode of right knee pain noted in the service treatment records which was examined by an orthopedist with no significant findings.  The Veteran had physical therapy with reported resolution and the remainder of the service treatment records revealed no evidence of recurrence, including separation physical examination.  The examiner also opined that it was less likely than not the Veteran's right knee disability was proximately due to or the result of his service-connected left ankle disability.  It was noted that the Veteran's right knee problems did not have onset for several years after service separation.  In addition, the Veteran was noted to have a normal and unaltered gait caused by his ankle.  The examiner further explained that there was no evidence in the Veteran's gait or posture to suggest his left ankle is causing unusual stresses on his right knee which would cause a secondary knee problem or aggravate such a problem.  

As noted above, while service treatment records do show a complaint of right knee pain during the Veteran's active service, a right knee disability did not manifest during service, and did not manifest to a compensable degree within the first post-service year.  Moreover, there is no probative evidence that the Veteran's right knee disability is shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current right knee disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his right knee disability is secondary to his service-connected left ankle disability.  The only competent evidence in the record is that reflected in the February 2014 VA examination wherein it was opined that it was less likely than not the Veteran's right knee disability was proximately due to or the result of his service-connected left ankle disability.  Such opinion was provided after a review of the claims file, interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the Veteran's right knee disability.  On this basis, the Board finds that the February 2014 VA examination is the most probative evidence of record, and is against the Veteran's claim for service connection for a right knee disability.  

The weight of the competent medical evidence demonstrates that the Veteran's right knee disability began more than one year after his active service, and was not caused by any incident of service, to include as secondary to his service-connected left ankle disability.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Increased Rating Claim - Left Ankle Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a June 1976 rating decision granted service connection for residuals of a left ankle injury, rated 0 percent, effective April 16, 1976.  The instant claim for an increased rating was submitted on February 6, 2008.  A February 2014 rating decision granted an increased (10 percent) rating for the Veteran's service-connected left ankle disability, effective February 6, 2008.  

The Veteran's left ankle disability is rated under Diagnostic Code 5271, which provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a.  

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  

On June 2008 VA examination, the Veteran complained of left ankle pain in the morning lasting one to two hours.  He indicated the pain was severe, and accompanied by weakness, giving way, and occasional locking.  His pain was relieved by walking it out.  The Veteran denied any flare-ups, dislocation, or recurrent subluxation.  Physical examination revealed a normal gait.  Range of motion studies revealed plantar flexion to 45 degrees, and dorsiflexion to 20 degrees.  X-rays of the left ankle revealed very minimal degenerative changes.  The diagnosis was left ankle degenerative joint disease.  

VA treatment records show the Veteran's complaint of left ankle pain and that his left ankle gives way a lot.  See October 2008 VA treatment record.  

At the October 2011 video conference hearing, the Veteran testified that he has worn an ankle brace on and off for eight years.  He further testified that his left ankle gives way and locks up.  

On February 2014 VA examination, the Veteran reported flare-ups with overuse.  Physical examination included range of motion studies which revealed plantar flexion to 40 degrees and dorsiflexion to 15 degrees.  Repetitive range of motion testing caused no changes in ranges of motion, and the function of the left ankle was noted to result in less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue.  Muscle strength testing was 5 out of 5 (i.e., normal).  Joint stability testing was normal.  There was no evidence of ankylosis.  It was noted the Veteran was unable to perform duties requiring him to stand more than 15 minutes per hour.  The examiner opined that the Veteran was capable of both active and passive employment with his limitations.  

Based on the medical and lay evidence of record, the Board finds that the Veteran's left ankle disability is consistent with the currently assigned 10 percent rating for moderate limitation of motion.  While the Veteran is certainly competent to report his left ankle symptomatology, such as instability, weakness, and locking, the Board finds that his left ankle disability is not reflective, or approximate, to the level of marked limitation of motion.  Significantly, objective medical testing has found no evidence of decreased left ankle muscle strength or joint instability.  See February 2014 VA examination report.  

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  As the objective medical evidence of record does not reflect ankylosis of the ankle, Diagnostic Code 5270 is not applicable.  In addition, as there is no evidence of malunion of the os calcis or astragalus, or astragalectomy, Diagnostic Codes 5273 and 5274 are not applicable.  And, as the Veteran has specifically been denied service connection for a disability of either foot, there is no basis for the Board to consider diagnostic criteria regarding the feet.  See January 2014 Board Decision (denying new and material evidence for service connection for a bilateral foot disability); see also 38 C.F.R. § 4.71a, Diagnostic Code 5284 (for foot injuries, other).  

Consideration has also been given to whether additional functional loss exists that is not contemplated in the currently assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, on February 2014 VA examination, the examiner noted that the Veteran had less movement than normal and pain on movement on repetitive use testing, but there was no resulting reduced range of motion.  The Veteran has reported experiencing flare-ups and other symptomatology.  However, as noted above, there is no evidence of additional functional loss not contemplated by the currently assigned rating, and accordingly, an increased rating on the basis of functional loss is not warranted.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's left ankle disability.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his left ankle disability does not interfere with his work beyond that contemplated by the currently assigned rating.  The Board also notes that the schedular criteria contemplate increased ratings for various ankle symptomatology and disabilities, which symptomatology and disabilities have not been found.  

In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

Lastly, the Veteran has not raised, and the evidence of record does not otherwise suggest, the matter of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence does show that the Veteran has been both employed and unemployed during the appeal period, the most recent evidence addressing this noted that the Veteran was employed as a truck driver.  Nonetheless, the Veteran has not alleged or indicated that he is unemployable due to his service-connected left ankle disability.  As such, further consideration of the holding in Rice is not required.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  

A rating in excess of 10 percent for residuals of a left ankle injury is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


